Citation Nr: 0326375	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  95-31 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected dermatofibrosarcoma.

4.  Entitlement to an initial compensable evaluation for 
service-connected hemorrhoids.

5.  Entitlement to an initial compensable evaluation for 
service-connected residuals of a ganglion cyst of the left 
foot.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The veteran served on active duty from September 1961 to 
April 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office in Oakland, California 
(RO) which, in pertinent part, denied service connection for 
low back and cervical spine disorders and granted service 
connection for dermatofibrosarcoma, evaluated as 10 percent 
disabling, and hemorrhoids and residuals of a ganglion cyst 
of the left foot, each evaluated as noncompensable.  The 
veteran appealed the denial of the claims for service 
connection and the assignment of the initial ratings for the 
other three disorders to the Board.


REMAND

The veteran's last communication with VA was in an October 
1995 statement which was accepted as his substantive appeal.  
On it, he indicated an address slightly different from the 
one he had provided on his August 1995 notice of 
disagreement.  Specifically, digits in the post office box 
number were transposed.  A different address is shown on VA 
Form 21-8947, Compensation and Pension Award, on the left 
flap of the claims file and on the August 1994 award letter 
completed after the veteran was awarded a combined 30 percent 
rating for service-connected disabilities in the August 1994 
rating decision.

The RO sent the veteran a letter in November 1997 at the 
address provided on the August 1995 notice of disagreement, 
providing him an opportunity to submit additional evidence.  
The veteran did not respond to this letter, but there is no 
indication in the claims file that it was returned to VA as 
undelivered.  In February 1998, the RO scheduled the veteran 
for additional medical examinations in connection with his 
appealed claims.  It is not clear what address was used to 
notify him of the examinations, but he failed to report for 
them.  In February 1998, the RO sent the veteran a 
supplemental statement of the case to the address on the 
August 1995 notice of disagreement, and there is no 
indication in the claims file that this was returned to VA as 
undelivered.

In June 2002, the RO sent the veteran a letter at the address 
provided on the August 1995 notice of disagreement, notifying 
him of the enactment of the Veterans Claims Assistance Act of 
2000 and of its provisions.  The veteran did not respond to 
this letter, but there is no indication in the claims file 
that it was returned to VA as undelivered.  

In August 2002, the veteran was scheduled for two VA 
examinations for which he failed to report.  The Compensation 
and Pension Exam Inquiry showed the same address as on the 
August 1995 notice of disagreement.  A printout of "all 
appointments" for the veteran at a VA heathcare facility 
dating from July 1993 to August 2002 is in the claims file 
and indicates that the veteran last reported for an 
appointment in November 1999.  He cancelled an appointment in 
September 1999.  He failed to show for four appointments in 
2000, and one was cancelled by the VA clinic.

In September 2002, the RO sent the veteran a supplemental 
statement of the case at the address provided on the August 
1995 notice of disagreement except that a different zip code 
was used.  There is no indication in the claims file that the 
supplemental statement of the case was returned to VA as 
undelivered.  

In December 2002, the RO notified the veteran of the date and 
time to report for a hearing before the Board at the RO.  The 
RO sent the letter to the address provided on the August 1995 
notice of disagreement except that the same zip code was used 
as was used on the September 2002 supplemental statement of 
the case.  The veteran failed to report for the hearing, but 
there is no indication that the letter was returned to VA as 
undelivered.  

In April 2003, the Board wrote to the veteran at the address 
provided on the August 1995 notice of disagreement except 
that the same zip code was used as was used on the September 
2002 supplemental statement of the case and on the December 
2002 hearing notification letter.  The Board sent the veteran 
notification of a change in the VA rating criteria for 
evaluating skin disabilities as his appeal involved 
evaluation of skin disorders.  The Board gave the veteran an 
opportunity to submit additional evidence in connection with 
his claims.  The veteran did not respond to this letter, but 
there is no indication that it was returned to Board as 
undelivered.  

In July 2003, the Board sent the veteran two identical 
letters giving him an opportunity for another hearing before 
the Board.  One letter was sent to the address on the August 
1995 notice of disagreement using the post office box number 
and the zip code provided on the notice of disagreement.  The 
other letter was sent to the same address except that it used 
the post office box number on the October 1995 statement 
which was accepted as the veteran's substantive appeal.  The 
letter using the post office box number shown on the 
substantive appeal was returned to the Board as undelivered, 
indicating "no such number".  The veteran did not respond 
to the other letter, but there is no indication that it was 
returned to Board as undelivered.  

Although a veteran bears the burden of keeping VA apprised of 
his whereabouts and, where he does not, "there is no burden 
on the part of the VA to turn up heaven and earth to find 
him", the Board concludes that, given that the veteran may 
be receiving compensation benefits from VA based on the 
combined 30 percent disability rating awarded in the August 
1994 rating decision (if, for example, he waived retirement 
pay, if any), additional attempts should be made in this case 
to obtain the veteran's current address.  Hyson v. Brown, 5 
Vet. App. 262, 265 (1993).

Accordingly, to ensure that VA has met its duty to assist the 
veteran, the case is REMANDED for the following development:

1.  Make attempts to obtain, if possible, 
the veteran's current address.  Such 
attempts should include determining 
whether he is receiving compensation 
payments from VA, and, if so, whether 
these payments are being sent to his 
current address or directly deposited in 
a bank account.  If the payments are 
being directly deposited, attempt to 
obtain the veteran's home address from 
the bank, if possible.  If the veteran is 
not receiving compensation payments from 
VA because he has not waived military 
retirement pay, attempt to obtain his 
address from the service department 
paying the retirement pay, if this is 
possible.  Follow any other VA procedures 
usually followed to locate a veteran or 
to ascertain a veteran's current address.

2(a).  If the veteran is found, ask him 
if he still wants a hearing before the 
Board at the RO, and, if so, schedule him 
for a Travel Board hearing.  (Ignore 2(b) 
and (c) below.)

OR

2(b).  If the veteran is found at a 
different address from those to which 
letters were sent notifying him of VA 
examinations and of the VCAA, and 
providing him an opportunity to submit 
additional evidence in support of his 
claims, and if he does NOT want a hearing 
before the Board at the RO, make 
arrangements to provide him with 
appropriate current VA examinations based 
on his appealed claims, with notice of 
the VCAA and its provisions, and with an 
opportunity to submit additional evidence 
in support of his claims.  In addition, 
conduct any other development of the 
evidence needed, and readjudicate his 
appealed claims.  If the benefits sought 
on appeal remain denied, provide him with 
a supplemental statement of the case, and 
allow him an appropriate opportunity to 
respond.  Then send the case back to the 
Board.  (Ignore 2(c) below.)

OR

2(c).  If the veteran is not found, 
provide documentary evidence in the 
claims file depicting the procedures 
followed in attempting to contact him, 
and send the case back to the Board for 
review on appeal.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




